Citation Nr: 1544796	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	to be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to June 1987. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a June 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia, which denied a claim for service connection for "corneal distortion of the right eye due to nasal pterygium (claimed as residuals of right eye injury with loss of vision and right eye condition)."  To avoid any prejudice to the Veteran, the Board has interpreted the claim broadly and recharacterized it as stated on the cover page of this remand.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In July 2015, the Veteran was afforded a hearing before John J. Crowley, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By a VA Form 21-22, dated in July 2010, the appellant appointed the African-American PTSD Association as his representative.  During his hearing, held in July 2015, the Veteran was not represented, and it was stated that he is not represented in his appeal.  There is no record to show that the African-American PTSD Association has been withdrawn as the Veteran's representative.  See 38 C.F.R. § 20.608 (2015).  Accordingly, the matter of representation requires clarification.  

On remand, the RO/AMC should provide the Veteran with a VA Form 21-22 to properly appoint a new representative, if he so desires.  If the Veteran does nothing, he is unrepresented before the Board.

In addition, the July 2015 hearing, the Veteran indicated that he had received relevant VA treatment in about 2013.  Currently, the only post-service medical treatment records, dated in 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the Veteran should be requested to identify all relevant treatment since June 2009, followed by an attempt to obtain all identified records.

During his July 2015 hearing, the Veteran testified that he was accidentally struck in his right eye by a tent peg.  He said that his eye was cleaned, that he was put on light duty, and that he had residual scarring.  He reported that his right eye symptoms got progressively worse over time, and that it became significantly symptomatic about seven to nine years before (i.e., between 2004 and 2008).

The Veteran's service treatment records include a separation examination report, dated in April 1987, which shows that the Veteran's eyes, opthalmoscopic examination, pupils, and ocular motility, were clinically evaluated as normal, and that his distant and near vision was 20/20, bilaterally.  

In the associated "report of medical history," he indicated that he had a history of eye trouble, and the report notes that he had "poked himself in the eye."

Following service, VA progress notes, dated in June 2009, contain notations of decreased od (right eye) vision due to corneal distortion secondary to nasal pterygium.   

The claims files contain two lay statements, from a friend (F.M.), and the Veteran's father, to the effect that the Veteran did not have any eye disorders prior to service, and that he had visual symptoms following service.  

Under the circumstances, the Veteran should be afforded a VA examination to determine whether or not he has a right eye disability that is etiologically related to her service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to clarify (in writing) whether he desires to permanently revoke his designation of the African-American PTSD Association as his representative.  He should be advised of his right to appoint a different representative pursuant to the requirements set forth at 38 C.F.R. § 20.600 (2015).  He should be furnished the appropriate form (VA Form 21-22, 22a) and advised to clarify his representative, if any, and return the signed form to the appropriate VA office.

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for right eye symptoms after June 2009, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records. 

The Veteran himself is asked to obtain these records in order to expedite the case. 

3.  Following the completion of the development outlined in the first two paragraphs of this remand, the Veteran should be scheduled for an eye examination in order to ascertain the nature and etiology of his right eye disorder(s).  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  A complete history of right eye symptoms should be obtained from the Veteran. 

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a right eye disorder that had its onset in, or is otherwise etiologically related to, his period of military service.

b) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

c) The examiner must provide a rationale for each opinion offered.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's eye pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).
 
4.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




